Citation Nr: 0738709	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  03-34 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and friend


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1963.  He had service in Korea from May 1961 to 
August 1962, after the Korean Conflict ended.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.

In May 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A personal hearing 
was also held at the RO in July 2006 with essentially the 
same testimony offered.  Transcripts of both hearings are of 
record.  During the Travel Board hearing, the veteran 
submitted additional evidence, along with a signed waiver of 
RO jurisdiction.  See 38 C.F.R. § 20.800 (2007).    

A motion to advance this case on the Board's docket was 
received and granted by the Board in November 2007. 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.900(c) (2007).

The veteran raised the issues of reopening claims of 
entitlement to service connection for a right knee disorder, 
headaches, skull fracture, depression, dysthymia, a low back 
disorder, hypertension, and to pension benefits.  These 
issues were addressed by the RO in a rating decision of March 
2007, but have not been developed or certified for appellate 
review.  However, the veteran and his representative have 
offered subsequent argument pertaining thereto which is 
referred to the RO to consider whether such constitutes a 
notice of disagreement to the March 2007 rating decision, or 
another attempt to reopen claims for service connection or 
pension benefits.  Accordingly, they are referred to the RO 
for appropriate consideration.  


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy during 
military service.

2. The preponderance of the objective evidence is against 
finding a verifiable in-service stressor.

3. There is no diagnosis of PTSD linked to a confirmed in-
service stressor.

4. The preponderance of the evidence is against establishing 
that post traumatic stress disorder is attributable to the 
veteran's military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
January 2003, January 2006, and March 2006 of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  The veteran has been advised to submit 
specific details pertaining to his alleged stressors, so that 
efforts could be made by VA to verify them.  The veteran has 
not provided the necessary response.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
After notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

I. Background

A review of the veteran's service personnel record shows that 
he served as a truck driver in Korea immediately after the 
end of the Korean Conflict.  He received no awards indicative 
of any combat service nor has he alleged any combat service.

The veteran contends that he has PTSD due to his service in 
Korea.  He alleges that his stressors included witnessing a 
Korean woman throw an infant under the wheels of an army 
truck immediately in front of his truck; witnessing a Korean 
boy being beaten by soldiers for stealing; shooting and 
killing a man during service; while on guard duty shooting a 
Korean boy coming on post when he refused to stop.  He wasn't 
sure if the boy survived.  He saw blood on the ground the 
next day.  He also claimed to have witnessed a lieutenant 
hanging from a tree; he recalled a soldier walking over the 
"bridge of no return" and never being seen again; and 
remembered hearing landmines going off at night.

The service medical records, including his December 1954 
enlistment examination and his 1960 and September 1963 
separation examinations, are negative for any manifestations, 
treatment, or diagnosis of PTSD.  On the discharge 
examinations, the veteran specifically denied frequent 
trouble sleeping, nightmares, depression or excessive worry, 
or nervous tension.

The veteran was hospitalized for 3 days in a VA facility from 
May to June 1975 for anxiety neurosis with depressive 
features.  It was noted that he had been referred for acute 
anxiety, which he was unable to relate to any life situation.  

Thereafter, both private and VA medical records show 
extensive medical treatment and evaluation, primarily for a 
back disorder following an industrial accident in the mid 
1980s.  Noted were complaints of depression associated with 
the veteran's inability to work.  An impression of dysthymia 
was made.  None of these records link the onset of 
psychiatric symptoms to military service or any incident 
therein.

The veteran sought treatment for psychiatric problems at the 
VAMC in 2002 in conjunction with his claim for compensation 
benefits for PTSD.  A November 2002 VAMC treatment notation 
diagnosed rule out PTSD/depression, rule out dementia.  

At his initial VA psychiatric clinic interview in January 
2003 PTSD with depression and anxiety was diagnosed.

An April 2003 VAMC clinical record noted that the veteran had 
nightmares which were provoked by the memory of a Korean 
woman throwing a baby under the wheels of a truck.  The 
veteran did not remember what happened afterwards.  He did 
not know the fate of the baby whether it died, or was dead 
before it was thrown.  He did not remember if anyone stopped, 
if it was picked up, or it the woman was arrested.  He had 
complete amnesia since the incident.

A statement from neighbors of the veteran was received in 
November 2003 to the effect that they heard the veteran when 
he was having nightmares.  Another acquaintance stated in 
April 2004 that the veteran had changed from being cheerful 
to not caring about his life.

A July 2004 VAMC clinical record noted that the veteran 
reported that he had an identical twin brother. This brother 
pretended to be him and took the Army entrance examination 
for him as he could neither read nor write.  The veteran 
noted a history of alcohol abuse and several arrests for 
driving under the influence of alcohol. The examiner noted 
that due to the patient's dementia, "it is nearly impossible 
to gather information about dates and duration of time."  
The diagnoses were anxiety disorder; PTSD; chronic depressive 
disorder; major depression; dementia, alcohol abuse; and a 
learning disability, cannot read or write. A GAF of 35 was 
assigned.

The records contain continuing evidence of treatment for the 
veteran's psychiatric disabilities.  He has noted that his 
treatment is through the VAMC and that he had no further 
treatment records to submit.

The veteran appeared at RO and Board hearings at which time 
efforts were made to elicit more details concerning the 
alleged stressors.  However, the veteran was unable to 
provide specific information.

The records also contain a Social Security Administration 
decision dated in January 1989 which determined that the 
veteran was disabled as a result of severe degenerative disk 
disease and status post chemoneucleosis, L3-L4.  It also 
noted that he had an affective disorder, depression, 
illiteracy, and mild mental retardation.  None of these was 
attributed to military service or any incident therein.

II.  Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor. 38 C.F.R. § 3.304(f). If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f)(1). The provisions of 38 
C.F.R. § 4.125(a) in turn require that a diagnosis of a 
mental disorder conform to the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor. 
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors. See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

III.  Analysis

The Korean Conflict is considered a period of war under the 
law, and is defined as the period beginning on June 27, 1950, 
and ending on January 31, 1955. 
38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e). 

In this case, the veteran entered active duty on January 5, 
1955 during the Korean Conflict.  However such ended prior to 
his service in Korea.  

Assuming, without conceding, that the diagnosis of PTSD is 
adequate, there is, nevertheless, a need to corroborate the 
claimed stressors.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  
Cohen v. Brown, 10 Vet. App. 128 (1997).

It bears emphasis that the sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis 
of PTSD.  Id.  Nevertheless, the occurrence of a stressor is 
an adjudicatory determination.  "Credible supporting 
evidence" is necessary to verify noncombat stressors and be 
obtained from service records or other sources.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor." Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The record does not support a finding that the veteran 
engaged in combat. Therefore, the claimed stressors require 
independent corroboration.  Moreover, the diagnosis of PTSD 
must be based either on a claim of account of events during 
demonstrated combat status or on verified stressors.  The 
Board is not bound to accept any diagnosis not conforming to 
the DSM-IV criteria and no probative weight may be assigned 
to any diagnoses of PTSD based on the veteran's noncredible 
account of combat participation or unverified stressors.

The veteran has identified several vague stressors which have 
been embellished in statements and letters written on his 
behalf as he is illiterate.  He has presented essentially the 
same testimony before the RO in July 2006, and before a 
Travel Board hearing in May 2007.  He has not described any 
of the events in sufficient detail such that a verification 
search by the U.S. Army and Joint Services Records Research 
Center (JSRRC) could be conducted. 

As noted by a treating VA clinician in July 2004 the veteran 
was incapable of giving information about dates and times of 
his stressors due to his dementia.  There is no other 
evidence in the record which suggests that any stressors are 
capable of being verified.

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to any in- service stressors. In the absence of a verified 
stressor, diagnoses of PTSD are not sufficient to support the 
claim. An opinion by a mental health professional based on a 
post- service examination of the veteran cannot be used to 
establish the occurrence of the stressor. The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins in the veteran's service. West 
v. Brown, 7 Vet. App. 70, 78 (1994).

Since the veteran's claimed stressors have not been verified, 
any diagnosis of PTSD was based on an unsubstantiated history 
that is inadequate for rating purposes, and may not be relied 
upon by the Board. Id. The reasonable doubt doctrine is not 
applicable in this case as the evidence is not evenly 
balanced. See 38 C.F.R. § 3.102 (2007).



ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.



____________________________________________
N. R. ROBIN                 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


